 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE AVALOS, an individual,                  Case No.: 1:21-cv-00498 AWI JLT
12                   Plaintiff,                      ORDER AFTER NOTICE OF SETTLEMENT
                                                     (Doc. 5)
13           v.
14    PANAMA HOLDINGS, LLC,
15                   Defendants.
16

17          The plaintiff reports that he has settled the matter and indicates he will seek dismissal of
18   the action soon. (Doc. 5) Thus, the Court ORDERS:

19          1.     The stipulation to dismiss the action SHALL be filed no later than July 2, 2021;

20          2.     All pending dates, conferences and hearings are VACATED.

21   The parties are advised that failure to comply with this order may result in the Court

22   imposing sanctions, including the dismissal of the action.

23

24   IT IS SO ORDERED.

25      Dated:    May 19, 2021                               _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
26

27
28
